Citation Nr: 1804449	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  10-17 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from June 1972 to June 1974 and the Army from August 1976 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in October 2017.  A transcript of the hearing is of record.

The Board notes that by an August 2002 rating decision, the Veteran was denied service connection for bipolar disorder.  Then in May 2007, the Veteran indicated that he wished to file a new claim for service connection for PTSD; which the RO denied, and which the Veteran appealed.  As the May 2007 claim reflects an entirely new and separate condition from bipolar disorder and is not a progression of the bipolar disorder previously denied by the RO, new and material evidence is not needed to consider the claim of service connection for PTSD.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (providing that a change in diagnosis or specificity of a claim must be carefully considered in determining, inter alia, whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition).  


FINDING OF FACT

The most probative evidence of record shows that the Veteran does not have a current diagnosis of PTSD.





CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V).

Service treatment records do not show any complaints, treatment, or diagnoses of an acquired psychiatric disorder, including PTSD.  On his report of medical history on separation in April 1978, the Veteran denied depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.

VA treatment records contain various psychiatric diagnoses to account for the Veteran's presentation, and among them, is PTSD.

Here, as discussed above, because the Veteran has previously been denied service connection for bipolar disorder and now claims service connection for PTSD; bipolar disorder will not be addressed.

The Veteran was afforded a VA examination for PTSD in September 2017.  The examiner noted the Veteran's reports of past traumatic incidents he experienced while in the military, to include an episode in which there was a fire affecting the power station where he was working.  The Veteran reported fearing possible catastrophe when that occurred.  On examination, the Veteran reported symptoms of "becoming anxious at certain times.  They make him feel as if he's going to hyperventilate.  This doesn't occur often."  He also endorsed visual hallucinations when withdrawing from alcohol and being easily distracted by sounds and people.  He was negative for symptoms of panic disorder; mania; generalized anxiety disorder; obsessive-compulsive disorder; and psychosis.  He stated his depressed mood "comes and goes" and he experienced decreased interest as "I'm just turning into an old fart."  He reported his dream content can be "anything; just wild stuff.  I really don't want to say.  Trapped and I can't get out."  After interviewing the Veteran and reviewing his entire record, the examiner opined "the Veteran does not have a diagnosis of any psychiatric disorder that is at least as likely as not incurred in or caused by service.  He is diagnosed with alcohol use disorder, severe; in early remission . . .  he did not endorse definitive symptoms of a mental disorder other than an alcohol use disorder."
As noted, the VA treatment records suggest the Veteran may have PTSD; however, on most recent VA examination, the examiner found that the Veteran did not have a diagnosis of PTSD, and the Board accords that conclusion greater evidentiary weight.  The VA treatment records do not show that the diagnosis was definitively expressed.  Rather, they vaguely reference the Veteran's military experience, and it is included among various psychiatric diagnostic labels, such that in the broader context, it does not appear to be a firm conclusion.  While this is certainly considered of some probative value, and triggered the need for an examination, the result of that examination was that the Veteran did not have PTSD.  Rather, he was diagnosed to have alcohol use disorder.  As that medical conclusion was based on a an accurate, full history and inspection of the Veteran, it is accorded greater probative weight than the entries found in the treatment records.  

As noted above, entitlement to service connection for PTSD, or any disability requires that one have the disability.  Here, there was a question whether the Veteran should be properly considered to have PTSD.  When psychiatrically examined for purposes of his claim, the conclusion was the Veteran did not have PTSD.  With the greater weight of the evidence supporting the conclusion the Veteran does not have PTSD, a basis upon which to establish service connection for that disability has not been presented.  

Finally, although the Veteran has specifically requested service-connection for PTSD, the Board notes that with regard to the Veteran's substance abuse disorder, as a matter of law, direct service connection for alcohol and drug dependence resulting from alcohol and drug abuse cannot be granted.  See 38 U.S.C. § 105 (a) (2012); 38 C.F.R. § 3.301(c)(3)(d) (2017).  While the law allows service connection for an alcohol or drug abuse disability secondary to a service-connected disability, this has not been established in this case.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for PTSD and the benefit-of-the-doubt doctrine is not for application.


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


